DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1. Applicant’s arguments and amendments filed on 3/1/2021 have been entered.
2. Claim 31 has been amended.
3. The rejection of claims 31-47 under 35 USC 112(b) is withdrawn in view of Applicants amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 31-34, 36-42, 44 and 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Narushima et al. (2005, Nature Biotechnology, Vol. 23(10), pgs. 1274-1282) in view of Mallet et al. (WO 2003/033685, published 4/24/2003).

Narushima et al. teaches a reversibly immortalized human pancreatic β-cell line (NAKT-15) which expresses PDX-1 and insulin and an immortalization gene (SV40T) flanked by two Lox P sites driven by a β-actin promoter (see Abstract and Fig. 1, partially reproduced below).  
Regarding the limitation that the transduced beta cell is cultured and amplified on matrigel and fibronectin coated plates in a culture medium as claimed, this does not impart any structural or functional limitations to the claimed beta cell. The cultured and amplified limitation is merely an intended use for the claimed cell to produce a beta cell line, population or cell bank and does not distinguish the claimed beta cell from the teachings of Narushima.


    PNG
    media_image1.png
    88
    842
    media_image1.png
    Greyscale

Regarding claims 32, 36 and 37, Narushima continues to teach that the NAKT-15 cell line was produced by transfection of primary human β-cells with a retroviral vector containing simian virus 40 large T-antigen (SV40T) and human telomerase reverse transcriptase (hTERT) cDNAs flanked by paired loxP recombination targets, which allow deletion of SV40T and hTERT by Cre recombinase (pg. 1280 col. 2 parag. 4).  Reverted NAKT-15 cells expressed β-cell transcription factors and secreted insulin in response to glucose, similar to normal human islets (pg. 1280 col. 2 parag. 6 bridge pg. 1281).  
Regarding claim 34, Naurshima teaches that transplantation of NAKT-15 cells into streptozotocin-induced diabetic scid mice resulted in perfect control of blood glucose within 2 weeks and mice remained normoglycemic for more than 30 weeks (see Abstract).  Reverted NAKT-15 cells were transplanted into the kidney capsule of streptozotocin-induced diabetic 
Regarding claims 38-40, Narushima teaches that the promoter driving SV40T also drove expression of the hygromyocin- resistance gene (pg. 1280 col. 2 parag. 4).
Regarding claim 41, the specification teaches that a negative selection marker gene encompasses a gene such as HSV-TK (pg. 13 lines 1-3) and Narushima teaches using HSV-TK in their retroviral vector above and in Fig. 1.
Regarding claims 42, 44 and 47, Narushima teaches that NAKT-15 cells further comprised a vector comprising a DNA sequence coding for Cre recombinase (pg. 1275 col. 1 parag. 2), which when Cre recombinase is expressed will obtain a de-immortalized human transduced beta cell as claimed (see Fig. 1).

Narushima does not teach:
(i) using a lentiviral vector (claim 31),
(ii) using an insulin promoter (claim 31), and
(iii) deriving cells from immature pancreas or stem cells (claim 33).

(i) Regarding (i)-(iii), Mallet et al. teaches immortalizing pancreatic β cells derived from immature pancreatic cells with a lentiviral vector comprising the gene encoding the large T antigen of SV40 (pg. 17 lines 23-27, pg. 21 lines 26-30 and pg. 22 lines 12-15) and that immortalizing gene is operably linked to a rat insulin promoter or a human insulin promoter (pg. 23, lines 6-11).

Mallet teaches that using the insulin promoter in insulin expressing cells provided long term and sustained expression of GFP (50 lines 13-26).
Mallet continues to teach that their immortalized human β cells can develop in NOD/scid mice from immature human embryonic pancreases (pg. 3, lines 13-18) and that endocrine tissue that developed was functional, being able to regulate the glycemia of mice deficient in β cells (pg. 3, lines 26-28).  
Regarding claim 33, Mallet teaches that the immature pancreatic can be stem cells or fetal pancreatic cells (pg. 9 lines 23-30 bridge pg. 10 lines 1-5 and pg. 2 lines 5-9).
Thus at the time of filing it would have bene prima facie obvious to modify the teachings of Narushima regarding an immortalized pancreatic endocrine cell line with the teachings Mallet regarding using a lentiviral vector and an insulin promoter to produce immortalized endocrine cells to arrive at the claimed invention.
In view of the teachings of Narushima and Mallet one of ordinary skill in the art would have been motivated to transduce immature human pancreatic cells with a lentivirus vector comprising an SV40 large T antigen gene in order to produce immortalized human β cells. Specifically, Mallet teaches that lentiviral vectors are a preferred vector for producing immortalized endocrine cells such as β cells and that using an insulin promoter in insulin-expressing cells, such as those in Narushima, provides long term transgene expression.
There would have been a reasonable expectation of success that the cells of Narushima could be made using a lentiviral vector and insulin promoter as claimed because all the required 
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.
Response to Arguments
Applicant’s Response
Applicants argue in amendment that they amended independent claim 31 by introducing in said claim 31 the subject matter of claim 43 and that the amended claim 31 now includes all the limitation of the allowable claim 43.
Examiner’s Response
While claim 43 was previously as indicated allowable, upon further consideration, as set forth above, the cultured and amplified limitation now recited in claim 31 does not functionally or structurally distinguish the claimed beta cell from the art of record.

Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Narushima et al. (2005, Nature Biotechnology, Vol. 23(10), pgs. 1274-1282) in view of Mallet et al. (WO 2003/033685, published 4/24/2003) as applied to claims 31-34, 36-42, 44 and 47 above, and further in view of Brun et al. (ePub 12/2006, Diabetologia, Vol. 50(2), pgs. 348-358).
Narushima and Mallet are relied upon above in teaching an isolated human transduced β cell capable of producing insulin and PDX-1.

Narushima and Mallet do not teach:


(i) Regarding the further expression of a transgene such as MafA, Brun et al. teach that MafA is a key regulator of insulin transcription (see Abstract) and that overexpressing a transgene such as MafA increases the expression of a cascade of “important β-cell genes” including Glut2 and Pdx-1 (see Abstract) and that:
“MafA regulates expression of genes essential for insulin transcription and processing, as well as for GLP-1 signaling. Therefore, we propose that MafA is a candidate gene for diabetes and a target gene for restoring β-cell function in type 2 diabetes. In addition, it is also a potential target for treatment of type 1 diabetes through MafA-mediated in vitro β-cell generation from progenitor/stem cells or in vivo gene therapy.” *pg. 9 parag. 1 lines 6-11).
	
	Thus at the time of filing it would have been obvious to modify the teachings of Narushima and Mallet regarding an isolated human transduced β cell capable of producing insulin and PDX-1 with the teachings of Brun regarding overexpressing MafA in pancreatic β cells to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a modification since Brun teaches that overexpression MafA increases the expression of important genes in insulin expression such as PDX-1.
	There would have been a reasonable expectation of success that the human transduced β cells of Narushima and Mallet could be modified to express a transgene encoding MafA since Brun teaches the successful modification and expression of pancreatic cells.
prima facie obvious to one of ordinary skill in the art at the time of the invention.

Claims 45 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Narushima et al. (2005, Nature Biotechnology, Vol. 23(10), pgs. 1274-1282) in view of Mallet et al. (WO 2003/033685, published 4/24/2003) as applied to claims 31-34, 36-42, 44 and 47 above, and further in view of Black et al. (ePub 12/2005, Biochemical Biophysical Res. Comm., Vol. 340, pgs. 236-243).
Narushima and Mallet are relied upon above in teaching an isolated human transduced β cell capable of producing insulin and PDX-1.

Narushima and Mallet do not teach:
(i) encapsulated β cells.

(i) Regarding encapsulating β cells, Black et al. teach that “A major challenge in the application of cell therapy to T1DM is to prevent immunological rejection by the recipient.
In addition to allograft rejection, transplanted islets are also subjected to autoimmune rejection, since spontaneously diabetic hosts are already primed to destroy islet β-cells [1]. To protect transplanted islets from host immune responses, immunoisolation has been employed, using
encapsulation in alginate-PLL microcapsules that reduce direct contact with host effector T cells and anti-graft antibodies” (pg. 236 col. 2 parag. 1 lines 1-10).
	Black continues to teach that “The finding that insulin-secreting βTC-tet cells maintained

NOD recipients remained hyperglycemic, suggesting that the allogeneic cell lines were quickly rejected.” (pg. 241 col. 2 parag. 2 lines 1-8).
	
	Thus at the time of filing it would have been obvious to modify the teachings of Narushima and Mallet regarding an isolated human transduced β cell capable of producing insulin and PDX-1 with the teachings of Black regarding the benefits of encapsulating pancreatic β cells to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a modification since Black teaches that encapsulating β cells prevented their rejection by a host immune response.
	There would have been a reasonable expectation of success that the human transduced β cells of Narushima and Mallet could be encapsulated since Black teaches the successful encapsulation of β cells.
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. MONTANARI whose telephone number is (571)272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 1-571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632